Original Disciplinary Proceeding. ORDER BY THE COURT: IT HAVING BEEN MADE TO APPEAR by certified copy of a judgment entered April 6, 1981, in the United States District Court for the Northern District of California, that MICHAEL JAMES CONWAY, an attorney, regularly admitted to practice law in the Courts of this state, has been convicted of a felony under the laws of the United States within the meaning of Rule 13 of our Rules Governing Discipline. IT IS ORDERED that MICHAEL JAMES CONWAY be and he hereby is suspended from the practice of law in all Courts of this state, and the matter is referred to the Disciplinary Board and its Disciplinary Counsel is directed immediately- to file a petition instituting formal proceedings before an appropriate Hearing Committee. This suspension shall remain in effect until further order of the Court.